Citation Nr: 1604723	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.
 
2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert J. Levine, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.  In September 2014, the Veteran testified before the Board at a hearing held via videoconference.  In December 2014 and October 2015, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran's seizure disorder was not caused or aggravated by his service, nor may it be presumed to have been incurred in or aggravated by service.

2.  The Veteran's schizophrenia was not caused or aggravated by his service, nor may it be presumed to have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b)(West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b)(West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2010. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records, VA and private medical records, and Social Security Administration (SSA) records, and the statements of the Veteran and others in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  There has been substantial compliance with the previous two remands, as the requested VA opinions and records were obtained.

VA examinations were obtained in June 2015, July 2015, and November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds that, taken together, the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on an examination of the Veteran and a review of his claims file.  The opinions as a whole consider the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinions proffered.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge can support the claim.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Epilepsy and psychoses are included in 38 C.F.R. § 3.309(a). 

Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 

The essential element of entitlement to service connection is a current disability.  The clinical evidence of record reflects that the Veteran had been diagnosed with schizophrenia and a seizure disorder.  Thus, the Board finds that the Veteran has diagnosed schizophrenia and a seizure disorder; however, for the reasons below, the Board finds that service connection is not warranted.

At the outset, the Board finds that the Veteran was in sound condition upon entry into service.  In that regard, the Veteran's June 1975 entrance examination is negative for a finding of a seizure disorder or schizophrenia, and in fact the Veteran denied experiencing epilepsy or loss of consciousness or psychiatric symptoms of any kind on entry.  Thus, because neither condition was noted on entrance into service, the Veteran is therefore presumed to be of sound condition on entry into service.   

Furthermore, the competent, credible medical evidence does not otherwise demonstrate the Veteran had a seizure disorder or schizophrenia that clearly and unmistakably pre-existed his service.  The clear and unmistakable standard is a high standard.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In that regard, the Board notes that post-service medical evidence documents the Veteran's report of head trauma and resultant seizures that began in childhood.  Specifically, treatment records dated from 1993 to 1995 reflect the Veteran's reported history of seizures and hallucinations that began at age 4.  However, those records are wrought with inconsistencies that question the veracity of the Veteran's statements recorded at the time.  For example, in January 1995, the Veteran stated that he injured his head at the age of 4 after running, and had been on the medication Dilantin ever since but for a period of eight months over the previous year.  However, in July 1993, it was noted instead that he had a history of heavy alcohol abuse beginning at age 7, black outs from an early age, and a diagnosis of and treatment for a seizure disorder made in his teens.  By contrast, a July 1980 treatment record notes no prior history of psychiatric treatment or issues.  Moreover, the service treatment records do not document any medication taken for a seizure disorder, such as Dilantin, nor do they reflect any treatment for seizures or schizophrenic symptoms such as hallucinations while in service or previously.  Significantly, in June 2015, a VA examiner reviewed the claims file, to include the above records, and determined that there was no clear and unmistakable evidence of a seizure disorder prior to service.  For one, there were no records from the Veteran's childhood to review.  And, a diagnosis of seizures prior to service could not be made based upon the office note in 1993, the history of a head injury as a child, or the Veteran's history of a boxing career.  The examiner found it to be significant that a 1977 EEG of the brain was normal, and such was evidence that the Veteran did not suffer from seizures at that time.  The Board concludes, based upon the lack of documentation of diagnosis of seizures or schizophrenia prior to service, and when taking into consideration the 2015 VA opinion, that clear and unmistakable evidence does not exist to demonstrate pre-existing disabilities.  In this case, the evidence is debatable as to the whether the Veteran had a diagnosed seizure disorder or schizophrenia prior to service.  Thus, when taking into the consideration the standard of proof, the Board finds that the Veteran was in sound condition upon entry into service.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current schizophrenia or seizure disorder was caused or aggravated by his service.

With regard to the Veteran's seizure disorder, the service treatment records are completely negative for any indication of a seizure disorder.  Despite the Veteran's statements noted in the 1993 to 1995 treatment records that his seizures began in childhood and that he experienced frequent blackouts for many years, and despite his later contentions that he was hit in the head with a stick during basic training that resulted in developing seizures, the service records do not support the claim.  While the Veteran did seek treatment for other various ailments while in service, such as for viral illnesses, the records do no demonstrate symptoms related to seizures, medication for seizures, or any past history of seizures.  They also do not document any head trauma.  Accordingly, based upon the competent medical evidence, a chronic disorder characterized by seizures was not shown in service.  

There is also a lack of credible evidence to demonstrate a continuity of symptoms of a seizure disorder since service.  A review of the post-service treatment records reflects the above-discussed reports of treatment for seizures in childhood.  Other records, however, demonstrate the Veteran's report that he began treatment for seizures in 1986.  Still others, such as in August 1993, reflect the Veteran's report that his seizures began in 1977 when he was involved in a motor vehicle accident and when he was beaten over the head when he was a boxer.  This medical history does not mention any sort of service incurrence.  In light of the inconsistent medical history, the Board cannot find a continuity of symptoms since service, especially since the first record of actual treatment for seizures is not dated until 1993, more than 15 years following service separation.  Again the Board notes that a record from the 1980s was negative for a history of seizures.

The Board's finding that the weight of the evidence is against a claim for service connection for a seizure disorder is supported by a negative medical nexus opinion.  On June 2015 VA examination, after examining the Veteran and reviewing the medical record, the examiner concluded that it would be mere speculation to relate the Veteran's seizure disorder to his military service.  That opinion was based upon a review of the inconsistent evidence of when the Veteran's seizure disorder began and the lack of documentation of a seizure disorder before or during service.  Thus, because the factors of service connection have not been met, the claim must be denied.

Finally, there is no indication of a diagnosis of epilepsy within one year following service separation, thus the presumption found under 38 C.F.R. § 3.307, 3.309 cannot be applied in this case.

With regard to the Veteran's claim for service connection for schizophrenia, the service treatment records are completely negative for any indication of schizophrenia.  Although the records do document an instance in 1975 when the Veteran was evaluated for a "stress reaction" when he wished to separate from service, the Veteran has since stated that at that time he simply desired to leave service and care for his new baby.  The Veteran stated such to the November 2015 VA examiner, who also found little evidence to suggest that the Veteran was under any sort of extreme stress at the time.  Rather, the record suggested a merely normative reaction to wanting to see newborn child.  The remainder of the service records are negative for any psychiatric symptoms.  Although the Veteran has stated that he began to hear voices in service after he was hit in the head, there is no documentation of the contended head injury in the service records.  The Board finds such to be probative evidence against the claim, as it is reasonable to conclude that he would have sought treatment for such a severe head injury.  Moreover, as discussed above, the Veteran has reported numerous head injuries that have occurred throughout his lifetime, to include as a child, in service, immediately following service, and as a boxer for many years.  Thus, although the Veteran has reported that he began to hear voices in service after sustaining a head injury, in light of the inconsistent evidence of record as to the trajectory of his head injuries and when he began to hear voices, and the lack of evidence in the service records, his statements are found to be less than credible as compared to the two VA opinions in this case.

In that regard, on July 2015 VA examination, the Veteran denied receiving any mental health treatment prior to service.  He stated that he was discharged from service early because he had begun to hear voices after he hit his head.  The examiner reviewed the service treatment records, and noted that this statement was inconsistent with other evidence in the record.  Rather, the Veteran denied experiencing any psychiatric symptoms on separation examination.  A service personnel record showed that he was administratively discharged from service for failure to meet grooming/shaving standards.  He had been diagnosed with pseudofolliculitis barbae that was permanent in nature.  The Veteran then reported to the examiner that he first began to seek mental health treatment in the 1990s.  After reviewing the claims file and conducting mental status examination, the examiner concluded that it would be mere speculation to relate the Veteran's schizophrenia to his service because there was no evidence of schizophrenia is his service treatment records or until 1990.  

Then, on November 2015 VA examination, the Veteran concurred with the information as was summarized in July 2015.  The Veteran also stated to the examiner that he had in fact not experienced auditory hallucinations since the age of 4, as was reported in the previous records.  The examiner reviewed the claims file and interviewed the Veteran, finding that it would be mere speculation to relate the Veteran's schizophrenia to his service.  There was little evidence to support service incurrence.  Moreover, based upon the Veteran's statements on examination and when reviewing the file, the first indication of treatment for a psychiatric disorder was not until 1987, a decade following service separation.

Accordingly, based upon the probative, competent, and credible evidence of record, the Board finds that the elements of service connection for schizophrenia have not been met.  The record does not show chronic symptoms in service, psychoses one year following service separation, or a continuity of symptoms since service.  Finally, the two medical opinions obtained weigh heavily against the Veteran's claim, both finding that it would be mere speculation, or less than 50 percent probability, to relate the Veteran's schizophrenia to his service.

The Board has considered the lay statements of record, but finds that the VA opinions outweigh those statements.  The only evidence in support of his claims are the Veteran's lay statements that his seizures and schizophrenia were caused or aggravated by his service.  However, the Veteran's credibility has been called into question in this case.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As described in more detail above, the record demonstrates internal inconsistence and issues of plausibility, for example, the Veteran's statement that he was treated for his seizures with medication since childhood when no history of medication or treatment was noted in the service records, and that the Veteran denied experiencing seizures or hallucinations as a child on 2015 VA examination in contrast to the records dated in the early 1990s.  Moreover, as a layperson, without any medical training or expertise, the Veteran is not qualified to medically link his current disorders to his service experiences.  The disabilities at issue in this case could have multiple possible causes, and fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  When weighing the evidence in this particular claim, the Board places greater probative weight on the VA opinions that find against the Veteran's claims, for the reasons as outlined above.

As the preponderance of the evidence weighs against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for schizophrenia is denied.

Service connection for a seizure disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


